UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 15-1177


KATHRYN LYNN CAMPBELL, On behalf of herself and similarly
situated Equity Units Holders of American International
Group, Inc.,

              Plaintiff - Appellant,

         v.

AMERICAN INTERNATIONAL GROUP, INCORPORATED, (AIG); R. H.
BENMOSCHE, Chairman, President, CEO, Members of the Board of
Directors, Individually, jointly and severally; W. D.
CORNWELL, Members of the Board of Directors, Individually,
jointly and severally; J. H. FITZPATRICK, Members of the
Board of Directors, Individually, jointly and severally; S.
N. JOHNSON, Members of the Board of Directors, Individually,
jointly and severally; L. T. KOELLNER, Members of the Board
of Directors, Individually, jointly and severally; D. H.
LAYTON, Members of the Board of Directors, Individually,
jointly and severally; C. S. LYNCH, Members of the Board of
Directors, Individually, jointly and severally; A. C.
MARTINEZ, Members of the Board of Directors, Individually,
jointly and severally; G. L. MILES, JR., Members of the
Board of Directors, Individually, jointly and severally; H.
S. MILLER, Members of the Board of Directors, Individually,
jointly and severally; R. S. MILLER, JR., Members of the
Board of Directors, Individually, jointly and severally; M.
W. OFFIT, Members of the Board of Directors, Individually,
jointly and severally; R. A. RITTENMEYER, Members of the
Board of Directors, Individually, jointly and severally; D.
M.   STEENLAN,   Members   of   the  Board   of   Directors,
Individually, jointly and severally,

              Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01320-LMB-IDD)


Submitted:   August 31, 2015         Decided:   September 16, 2015


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendu Mekbib, LAW OFFICES OF WENDU MEKBIB, P.C., Vienna,
Virginia, for Appellant.   Michael J. Garvey, Craig S. Waldman,
SIMPSON THACHER & BARTLETT, LLP, New York, New York; Robert F.
Carangelo, Evert J. Christensen, Jr., WEIL, GOTSHAL & MANGES,
LLP, New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Kathryn Lynn Campbell appeals the district court’s order

granting the Appellees’ motion to dismiss Campbell’s complaint

and denying Campbell’s motions for a declaratory judgment and

for summary judgment.    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   Campbell v. Am. Int’l Grp., No. 1:14-cv-

01320-LMB-IDD (E.D. Va. Jan. 20, 2015).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  3